DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's claim set filed 6/26/2022 has been entered. No claims have been amended. Claims 1-9 remain pending, of which claims 1-3 are being considered on their merits. Claims 4-9 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
	 
Election/Restrictions
Applicant’s election of Group I, claims 1-3, drawn to a method of preparing cells, stands.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 remain rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Patent No. 9909105; prior art under 35 U.S.C. 102(a)(2)).
Lin discloses a method of inducing formation of induced pluripotent stem cells (iPSCs) (iPSCs read on liver progenitor cells) from non-pluripotent mammalian (e.g., human), and including neonatal cells and cells such as hepatocytes, comprising culturing the mammalian cells in the presence of a TGFβ receptor inhibitor which can be A-83-01, a GSK3 inhibitor which can be CHIR99021, and that they can be cultured with either FBS or with serum replacer (entire document, including col. 3, line 61 to col. 6, line 17; col. 10, lines 3-20; col. 20, line 4 to col. 31, line 20; col. 34, lines 4-51; Examples). The method (of incubating in the presence of the above inhibitors) can be used in connection with any known method of generating iPSCs (including methods which do not involve genetic alteration of the cells), e.g., to improve the efficiency of the protocol (col. 27, line 61 to col. 28 to col. 34, line 51).
Lin does not exemplify using a human mature hepatocyte from a baby or toddler in the method.
It would have been obvious to use a human mature hepatocyte from a baby or toddler in Lin’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using a human mature hepatocyte from a baby or toddler in the method because Lin teaches that any non-pluripotent mammalian cell, including neonatal cells and hepatocytes, can be used in the method. The skilled artisan would have been motivated to use a human mature hepatocyte from a baby or toddler in Lin’s method because Lin highlights that each of these limitations are useful in the method.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. 
Applicant highlights that Lin does not provide test data using the combination of A-83-01 and CHIR99021, but rather that Lin teaches that A-83-01 is one of several TGFβ receptor inhibitors that can be used in the method and that is one of several CHIR99021 GSK3 inhibitors that can be used in the method. Applicant concludes that there is no motivation to specifically select Lin’s TGFβ receptor inhibitor A-83-01 and Lin’s GSK3 inhibitor CHIR99021. However, the fact that Lin teaches that there is more than one known TGFβ receptor inhibitor that can be used in Lin’s method does not make the selection of any specifically taught TGFβ receptor inhibitor less obvious to use than any other TGFβ receptor inhibitor which Lin specifically teaches can be used in Lin’s method. In other words, it is equally obvious to select any of Lin’s TGFβ receptor inhibitors since Lin specifically teaches that each of these known TGFβ receptor inhibitors can be used in Lin’s method. Similarly, the fact that Lin teaches that there is more than one known GSK3 inhibitor that can be used in Lin’s method does not make the selection of any specifically taught GSK3 inhibitor less obvious to use than any other GSK3 inhibitor which Lin specifically teaches can be used in Lin’s method. It is equally obvious to select any of Lin’s GSK3 inhibitors since Lin specifically teaches that each of these known GSK3 inhibitors can be used in Lin’s method. Therefore this argument is not persuasive. 
Applicant highlights that Lin achieves most favorable results in one assay in which more than one inhibitor is used. Applicant alleges that that because of this, there is no reasonable expectation of success in only using the combination of A-83-01 and CHIR99021 to reprogram the cells in Lin’s method. However, the instant method is not directed to only using one inhibitor to prepare the cells. Rather the claim recites that the cells are cultured in media containing both A-83-01 and CHIR99021. Importantly, the claimed method does not exclude any other components from the culture medium, meaning that the claimed method is open to additional factors/inhibitors also being in the medium. Therefore this argument is based only one an improperly narrow interpretation of the claims and it is therefor not persuasive. 
Applicant alleges that Lin’s induced pluripotent stem cells (iPSCs or iPS cells) does not read on “liver progenitor cells”, the cell type that is prepared in the claimed method. Applicant cites to paragraphs [0003]-[0004] of the instant specification which discusses the use of iPS cells in generating hepatocytes (liver cells), and highlights some of the reasons that it can be more favorable to generate hepatocytes from “liver progenitor cells” as compared to generating hepatocytes from iPS cells. Applicant concludes that iPS cells should not be considered to be “liver progenitor cells”. However, as even the applicant states in their arguments, iPS cells can differentiate into liver cells. It is also noted that the instant specification does not provide any special definition of “liver progenitor cell”.  Therefore iPS cells do read on the broadest reasonable interpretation of “liver progenitor cells” as they are undifferentiated cells which can differentiate into liver cells. Therefore this argument is not persuasive.


Claims 1-3 remain rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (U.S. PGPUB 20100233804).
Zhou is drawn to methods of producing an induced pluripotent stem cell (iPSCs) from a mammalian non-pluripotent cell (see abstract). Regarding claims 1 and 3, Zhou teaches the combination treatment of A-83-01and CHIR99021 in media comprising FBS enhanced iPSC generation from differentiated cells (iPSCs read on liver progenitor cells) (see paragraph [0043], Example 3 and Figure 5). Regarding claim 1, Zhou teaches the non-pluripotent cells used in the method may be hepatocytes and may be human cells (see paragraphs [0124] – [0126]).
	Zhou does not exemplify using a human mature hepatocyte from a baby or toddler in the method.
It would have been obvious to use a human mature hepatocyte from a baby or toddler in Zhou’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using a human mature hepatocyte from a baby or toddler in the method because Zhou teaches that any non-pluripotent mammalian cell, including hepatocytes, can be used in the method and Zhou does not put any limits as to the age of the subject the cells is derived from. The skilled artisan would have been motivated to use a human mature hepatocyte from a baby or toddler in Zhou’s method because Zhou highlights that each of these limitations are useful in the method and it would allow for cells be obtained from subjects regardless of age.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. 
Applicant again alleges that iPS cells should not be considered to be “liver progenitor cells”. However, as discussed above, iPS cells do read on the broadest reasonable interpretation of “liver progenitor cells” as they are undifferentiated cells which can differentiate into liver cells. Therefore this argument is not persuasive.
Applicant highlights that Zhou achieves most favorable results in one assay when a third inhibitor is used together with A-83-01 and CHIR99021. Applicant alleges that that because of this, there is no reasonable expectation of success in only using the combination of A-83-01 and CHIR99021 to reprogram the cells in Zhou’s method. However, the instant method is not limited to only using A-83-01 and CHIR99021 to prepare the cells as the claimed method does not exclude any other components from the culture medium. Therefore the claimed method is open to additional factors/inhibitors also being in the medium. Therefore this argument is based only one an improperly narrow interpretation of the claims and it is therefore not persuasive. 
	
Claims 1-3 remain rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (U.S. PGPUB 20130071931; IDS filed 4/4/2019).
Regarding claims 1 and 2, Ishikawa is drawn to methods including preparing induced hepatic stem cells from a mammalian cell, including human liver cells, and including neonatal cells (see paragraphs [0015]-[0019]). Regarding claims 1 and 3, Ishikawa teaches preparing induced hepatic stem cells using of A-83-01 and CHIR99021 in media comprising FBS (see paragraphs [0019], [0023] and [0054]). 
Ishikawa does not exemplify using a human mature hepatocyte from a baby or toddler in the method.
It would have been obvious to use a human mature hepatocyte from a baby or toddler in Ishikawa’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using a human mature hepatocyte from a baby or toddler in the method because Ishikawa teaches that mammalian cells, including human liver cells and including neonatal cells can be used in the method. The skilled artisan would have been motivated to use a human mature hepatocyte from a baby or toddler in Ishikawa’s method because Ishikawa highlights that each of these limitations are useful in the method.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. 
Applicant highlight Ishikawa’s statement that “the culture procedure in the presence of A-83-01 was suitable for effectively differentiating human induced hepatic progenitor cells from human induced hepatic stem cells” in paragraph [0123] (Example 13). Applicant concludes Ishikawa is directed to the differentiation of hepatic stem cells, rather than the dedifferentiation from mature hepatocytes to hepatic progenitor cells of the claimed invention. Applicant appears to be interpreting this partial sentence in Example 13 to mean that A-83-01 is causing the differentiation. However, this is not the case. Rather, this example is based on analyzing if it is still possible to differentiate the cells when A-83-01 is also present in the medium. Ishikawa states “[a]fter the seeding, the medium was replaced every two or three days with a fresh medium of the same composition containing 0.5 .mu.M A-83-01, and the cells were subjected to differentiation culture”, paragraph [0123]. In other words, the cells in medium comprising A-83-01 are subjected to a differentiation culture as a step following the exposure to A-83-01. Indeed, this is in line with Ishikawa’s statements in the specification that A-83-01 does not cause differentiation (see for example paragraph [0047]). Applicant further alleges that Ishikawa is only concerned with differentiation hepatic stem cells, and therefore that Ishikawa’s starting cells are hepatic stem cells and ending cells are hepatocytes. However, this is only one embodiment taught by Ishikawa. While applicant is correct that Ishikawa does teach methods of differentiating hepatic stem cells into hepatocytes, Ishikawa also specifically teaches that the hepatic stem cells can be made by inducing differentiated cells, including liver cells, into the hepatic stem cells. This first step of generating the hepatic stem cells is the basis of the rejection above. As stated in paragraph [0016]) cited in the above rejection, Ishikawa teaches “[t]he mammalian cell to be used to prepare induced hepatic stem cells may be derived from …liver”. As stated in the above rejection, Ishikawa teaches the process of preparing the induced hepatic stem cell involves culture with several compounds, including A-83-01 and CHIR99021 (see paragraph [0023] cited in the above rejection). Therefore Ishikawa does teach that the hepatic stem cells can be made by inducing differentiated cells, including liver cells, in the presences of compounds including A-83-01 and CHIR99021. For these reasons, this argument is not persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10961507. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10961507 teach a method of forming hepatic stem/progenitor cells from hepatocytes by culturing the hepatocytes in the presence of a TGFβ receptor inhibitor (A-83-01) and a GSK3 inhibitor (CHIR99021).


Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. 
Applicant alleges that because the claims of ‘507 do not recite that the TGFβ receptor inhibitor is A-83-01, and that the GSK3 inhibitor is CHIR99021, that the rejection should be withdrawn. However, as stated above and as recognized by the applicant, both the pending claims and the claims of ‘507 recite a method of forming hepatic stem/progenitor cells from hepatocytes by culturing the hepatocytes in the presence of a TGFβ receptor inhibitor and a GSK3 inhibitor. While the applicant is correct that the TGFβ receptor inhibitor compound and the GSK3 inhibitor compound are not specified in the claims of ‘507, the disclosure of ‘507 specifically lists A-83-01 as a preferred TGFβ receptor inhibitor and CHIR99021 as a preferred GSK3 inhibitor. The rejection above did not assert that the claims were identical, but rather that the claims are not patentably distinct in view of the ‘507 Patent.
Conclusion
No claims are free of the art. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653